Title: To John Adams from John Davis, 28 September 1804
From: Davis, John
To: Adams, John



Dear Sir,
Boston Septemr 28th. 1804.

It has again become my duty to address you on a melancholly subject. The excellent President Willard, whose discourse we so lately heard at the funeral of the lamented Howard is now no more. I am
In making arrangements, yesterday, for the funeral, the family requested the Corporation to name the Pall Holders. It is the wish of the Corporation, that you would consent to be one, if you it should be convenient for you to attend, and I was desired to communicate to you their request.The funeral will be to morrow at 3 OClock. P.M.
The other pall holders named are Lieut. Governour Robbins.
Hon. Judge Wendell
Ebenezer Stern Eqr
Revd. Dr Lathrop.
Revd. Mr Holmes.
Yours respectfully, / and with great regard
Jn Davis